In an action, inter alia, to declare that the defendant Hartford Accident & Indemnity Company is obligated to defend plaintiffs in a certain action brought against them, the said defendant appeals from an order of the Supreme Court, Nassau County, dated June 23, 1976, which denied its motion for summary judgment. Order affirmed, with $50 costs and disbursements payable to plaintiffs-respondents by appellant. On the record presented, an issue of fact exists as to whether ownership of the vehicle in issue was transferred from plaintiff June C. Forcina to her coplaintiff, Alexander R. Forcina. If plaintiffs can establish that ownership was not transferred, appellant would remain liable on its insurance policy. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.